Case: 21-60042     Document: 00516354322         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-60042                            June 13, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   Jonathan Eduardo Lozano-Aguilar,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 895 414


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jonathan Eduardo Lozano-Aguilar petitions for review of a decision of
   the Board of Immigration Appeals (BIA) dismissing his appeal from a
   decision of the Immigration Judge (IJ) concluding that he was ineligible for
   asylum and withholding of removal. Insofar as he argues that the BIA and IJ


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60042      Document: 00516354322             Page: 2   Date Filed: 06/13/2022




                                       No. 21-60042


   erred by not seeking clarification of his proposed social group (PSG), we lack
   jurisdiction to consider this claim because it was not first presented to the
   BIA.    See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004); 8
   U.S.C. § 1252(d)(1).
          We review challenges to the BIA’s determination that Lozano-Aguilar
   was ineligible for relief under the substantial evidence standard. See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Additionally, we review the
   decision of the BIA and consider the IJ’s decision only insofar as it influenced
   the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018). Lozano-
   Aguilar has not shown that the evidence compels a conclusion contrary to
   that of the BIA on the issue whether he was a member of a cognizable PSG
   and thus has not met the substantial evidence standard with respect to this
   issue. See Jaco v. Garland, 24 F.4th 395, 407 (5th Cir. 2021); Orellana-
   Monson v. Holder, 685 F.3d 511, 521-22 (5th Cir. 2012); see also Zhang, 432
   F.3d at 344. He concomitantly has shown no error in the BIA’s conclusion
   that he was ineligible for relief, and there is no need for us to consider his
   remaining arguments. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976);
   Orellana-Monson, 685 F.3d at 521-22; Efe v. Ashcroft, 293 F.3d 899, 906 (5th
   Cir. 2002). The petition for review is DENIED in part and DISMISSED
   in part for want of jurisdiction.




                                            2